DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on February 8, 2022. Claims 1-9, 11-15, 18-19, and 22-24 are amended; and claims 1-24 are pending and examined below.


Specification
The objection of the abstract of the disclosure is withdrawn pursuant to Applicant amendment.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. 2015/0057056).
With regard to claim 1, Lee teaches a non-transitory computer readable recording medium having recorded thereon a program that is executed by a processor (Fig. 2, 11; [0027] The control unit 11 includes, for example, at least one microprocessor. The control unit 11 executes processing in accordance with an operating system stored in the storage unit 12 or another program), the program causing the processor to at least: 
 	acquire touch position information indicative of a touch position on a touch panel (Fig. 2, touch panel 15; [abstract] An obtaining unit of a moving control device obtains a first contact position and a second contact position on a touch panel; [0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user); 
 	identify a first position ([abstract] first contact position) based on the touch position information ([abstract] …on a touch panel) when, during a touch period in which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position), a touch position is in a first input region of the touch panel in a first operation direction ([0039] The user's operation object moves in a direction instructed by the user and performs an action instructed by the user; [0073] The processing described below is run when, for example, an instruction to start the game is given; [0093] instructions for moving the ball 30 are diversified by considering the position of the contact position P in the ball 30), and when the touch position satisfies a first condition related to the touch position ([0062] The determination unit 54 in this embodiment determines for each contact position whether or not the contact position satisfies a contact position condition, and determines information about the trajectory of the ball 30 based on a piece of trajectory characteristics information that is associated with the contact position condition determined as satisfied); 
 	identify a second position based on the touch position information ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15.  The contact position obtaining unit 52 obtains information (e.g., coordinate data) indicating a contact position on the touch panel 15 where the touch panel 15 is touched by the user, based on a detection signal from the touch panel 15; [0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)) when, during the touch period, a touch position is in a second input region of the touch panel in a second operation direction ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15…the second contact is made while the first contact is made on the touch panel 15), and when the touch position satisfies a second condition related to the touch position ([0062] The determination unit 54 in this embodiment determines for each contact position whether or not the contact position satisfies a contact position condition, and determines information about the trajectory of the ball 30 based on a piece of trajectory characteristics information that is associated with the contact position condition determined as satisfied); and 
 	determine updated positions of the first input region and the second input region, based on the first position and the second position (Fig. 3; Fig. 5; [0032] Note that, the touch panel 15 is overlaid on the display unit 16 configured to show how a virtual space looks. Therefore, the user can designate a position within a screen displayed on the display unit 16 by touching the front surface of the touch panel 15. Note that, the user may bring his/her own finger (hand) into contact with the front surface of the touch panel 15, or may bring a body part other than the finger (hand) into contact with the front surface of the touch panel 15. Alternatively, for example, an object (such as stylus) grasped by the user may be brought into contact with the front surface of the touch panel 15).

With regard to claim 2, the limitations are addressed above and Lee teaches wherein: 
 	when the touch position is in a first region including the first input region and the touch position satisfies the first condition during the touch period ([0062] The determination unit 54 in this embodiment determines for each contact position whether or not the contact position satisfies a contact position condition, and determines information about the trajectory of the ball 30 based on a piece of trajectory characteristics information that is associated with the contact position condition determined as satisfied), 
 	the program causes the processor to identify a position based on the touch position as the first position ([0008] an obtaining unit that obtains a first contact position; [0032] the user can designate a position within a screen displayed on the display unit 16 by touching the front surface of the touch panel 15), and 
 	when the touch position is in a second region including the second input region ([abstract] a second contact position on a touch panel; [0060] In the case where information indicating a contact position is obtained and then information indicating another contact position is obtained, the other contact position corresponds to the second contact position) and the touch position satisfies the second condition during the touch period ([0108] second contact position that is inside an area corresponding to the moving object image (e.g., the ball 30 on the game screen 40). The change direction of the contact position P is a direction in which the contact position P changes without removing the contact.  Contact position conditions here include a condition about the change direction of the contact position P. For instance, the contact position condition is about whether or not the change direction of the contact position P is in a given direction), 
 	the program causes the processor to identify a position based on the touch position as the second position ([abstract] a second contact position on a touch panel; [0108] second contact position that is inside an area corresponding to the moving object image (e.g., the ball 30 on the game screen 40). 

With regard to claim 3, the limitations are addressed above and Lee teaches wherein: 
 	based on the touch position changing from a state of being at a position outside of the first input region to a state of being inside the first input region during the touch period ([0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position…This provides the user with intuitive operation as though putting a spin on the ball by making an inside kick (to kick with the inside of the foot) or an outside kick (to kick with the outside of the foot)), 
 	the program causes the processor to identify a position based on the changed touch position as the first position ([0046] When the user touches a position below the center point 42 of the ball 30 (a contact position P.sub.4), the movement direction of the ball 30 in the game space 20 is above the basic movement direction (is in the Yw-axis direction), and hence the ball 30 floats. FIG. 7 is a figure showing how the ball 30 moves in the case where the user touches a position below the center point 42 of the ball 30), and 
 	based on the touch position changing from a state of being at a position outside of the second input region to a state of being insides the second input region during the touch period ([0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)), 
 		the program causes the processor to identify a position based on the changed touch position as the second position ([0063] based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image).

With regard to claim 4, the limitations are addressed above and Lee teaches wherein: 
 	based on the touch position being farthest in a first direction from a reference position and being within the first input region during first touch period that is included in the touch period ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)), 
 	the program causes the processor to identify a farthest position in the first direction as the first position (Fig. 10; Fig. 12, S71; [abstract] A determination unit determines information about a trajectory of a moving object in a virtual space based on the first contact position and second contact position; [0055] FIG. 10 is a table showing the association between a contact position and trajectory characteristics information), and 
 	based on the touch position being farthest in a second direction from the reference position and being within the second input region in a second touch period that is included in the touch period ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)), 
 	the program causes the processor to identify a farthest position in the second direction as the second position ([0063] based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image). 

With regard to claim 6, the limitations are addressed above and Lee teaches wherein: 
     the program causes the processor to: 
 	determine a position between the first position and the second position, as the reference position ([0049] Reference positions 46A and 46B are also set in the game screen 40 in this embodiment based on where the ball 30 is displayed. The reference positions 46A and 46B correspond to a basic position at which the pivot foot is placed when the user's operation object kicks the ball 30. The ball 30 in this embodiment varies its movement direction depending on the positional relation between the contact position and the reference positions 46A and 46B; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B…); 
 	determine the updated position of the first input region such that the first input region is at a position farther in the first direction than the reference position ([0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory). This provides the user with intuitive operation as though kicking the ball 30 with the kicking foot put over the ball 30 and the pivot foot positioned in the front (on the far side); [0127] For instance, information about the trajectory of the ball 30 may be determined so that the user's operation object is not allowed to kick the ball 30 or miskicks when the contact position Q which is given the role of the pivot foot is too far from the reference position 46A or 46B); and       
 	determine the updated position of the second input region such that the second input region is at a position farther in the second direction than the reference position ([0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22); [0064] The determination unit 54 in this embodiment also determines information about a trajectory along which a moving object moves based on either the first contact position or the second contact position that is outside an area corresponding to the moving object image; [0108] The trajectory characteristics information is defined so that, for example, the ball 30 moves in a direction in the game space 40 that corresponds to the change direction of the contact position P). 

With regard to claim 7, the limitations are addressed above and Lee teaches wherein based on a state in which touching of the touch panel is not carried out is changed to a state in which touching of the touch panel is carried out, the program causes the processor to determine, as the reference position, a position based on the touch position indicated by the touch position information after the change to the state in which touching of the touch panel is carried out ([0031] On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0043] The game is designed so that the user's operation object kicks the ball 30 when, for example, the user touches a part of the field 22 that is near the ball 30 with an index finger F1 and simultaneously touches a position in a range where the ball 30 is displayed with a middle finger F2 in this state; [0044] For example, when the user touches near a center point 42 of the ball 30 (a contact position P.sub.1) as showed in FIG. 6, the moving speed of the ball 30 becomes relatively fast and the ball 30 does not rotate (about the ball's axis) much; [0055] a condition about a deviation from a given position on the touch panel 15 (e.g., the center point 42 or the reference positions 46A and 46B), or a condition indicating whether or not a contact position is included in a given area on the touch panel 15 is stored as a contact position condition).

With regard to claim 8, the limitations are addressed above and Lee teaches wherein: 
 	when the touch position is at a substantially identical position in the first input region for at least a threshold time period during the touch period ([0063] Here, the determination unit 54 determines information about the trajectory of the ball 30 based on two contact positions one of which is inside a range where the ball 30 is displayed and the other of which is on the field 22 (contact positions obtained at the time when this state is reached or obtained a given length of time prior to or after this time); [0098] "When the moving of the ball 30 is started" means a given period that includes the time when the ball 30 is beginning to be moved.  Here, the user's lifting a finger from the touch panel 15 (i.e., that contact is no longer detected from the touch panel 15) corresponds to removing contact), 
 	the program causes the processor to identify the substantially identical position as the first position (Fig. 10; Fig. 12, S71; [abstract] A determination unit determines information about a trajectory of a moving object in a virtual space based on the first contact position and second contact position; [0055] FIG. 10 is a table showing the association between a contact position and trajectory characteristics information, and 
 	when the touch position is at a substantially identical position in the second input region for at least the threshold time period during the touch period ([0043] the user touches a part of the field 22 that is near the ball 30 with an index finger F1 and simultaneously touches a position in a range where the ball 30 is displayed with a middle finger F2 in this state; [0128] For instance, in the case where the ball alone is displayed in the same place on a separate screen, the center point 42 and the reference positions 46A and 46B on the screen do not change, and in this case, predetermined positions may therefore be used as the center point 42 and the reference positions 46A and 46B instead of setting the center point 42 and the reference positions 46A and 46B based on the position of the ball 30), 
 		the program causes the processor to identify the substantially identical position as the second position ([0063] based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image).

With regard to claim 9, the limitations are addressed above and Lee teaches wherein: 
      the program causes the processor to: 
 	determine the updated position of the first input region such that the first input region is in a position farther in a first direction than a reference position ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)); and
 	determine the updated position of the second input region such that the second input region is in a position farther in a second direction than the reference position ([0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22); [0064] The determination unit 54 in this embodiment also determines information about a trajectory along which a moving object moves based on either the first contact position or the second contact position that is outside an area corresponding to the moving object image; [0108] The trajectory characteristics information is defined so that, for example, the ball 30 moves in a direction in the game space 40 that corresponds to the change direction of the contact position P), the second direction being opposite to the first direction ([0060] Here, the second contact is made while the first contact is made on the touch panel 15. In other words, the second contact is started before the first contact is Removed).

With regard to claim 12, the limitations are addressed above and Lee teaches wherein: 
     when the first position and the second position are identified ([abstract] obtains a first contact position and a second contact position), the program causes the processor to: 
 	determine, as a first direction, a direction from the reference position to the first position ([abstract] obtains a first contact position; [0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)); 
 	determine, as a second direction, a direction from the reference position to the second position ([abstract] obtains a second contact position; [0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)); and 
 	determine the updated positions of the first input region and the second input region, based on the first direction and the second direction ([0039] One of the characters 26 belonging to the user team is an operation object who acts based on the user's operation. The user's operation object moves in a direction instructed by the user and performs an action instructed by the user; [0046] When the user touches a position below the center point 42 of the ball 30 (a contact position P.sub.4), the movement direction of the ball 30 in the game space 20 is above the basic movement direction (is in the Yw-axis direction), and hence the ball 30 floats; [0047] When the user touches a position above the center point 42 of the ball 30 (a contact position P.sub.5), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction (is in the Xw-axis direction or Zw-axis direction)).

With regard to claim 13, the limitations are addressed above and Lee teaches whether the program causes the processor to vibrate the touch panel in at least one of:
 	when a state in which continuous touching of the touch panel is not carried out is changed to a state in which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position); 
 	when the touch position is changed from a state of being at a position outside of the first input region to a state of being inside the first input region; and 
 	when the touch position is changed from a state of being at a position outside of the second input region to a state of being inside the second input region.

With regard to claim 14, Lee teaches an information processing apparatus [abstract] comprising:
   a memory storing instructions (Fig. 2, storage unit 12; [0028] The storage unit 12 includes a main memory and a nonvolatile memory) and; 
   a processor (Fig. 2, control unit 11; [0027] The control unit 11 includes, for example, at least one microprocessor) that implements the instructions to at least: 
 	acquire touch position information indicative of a touch position on a touch panel (Fig. 2, touch panel 15; [abstract] An obtaining unit of a moving control device obtains a first contact position and a second contact position on a touch panel; [0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user); 
 	identify a first position ([abstract] first contact position) based on the touch position ([abstract] …on a touch panel) when, during a touch period in which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position), a touch position is in a first input region of the touch panel in a first operation direction ([0039] The user's operation object moves in a direction instructed by the user and performs an action instructed by the user; [0073] The processing described below is run when, for example, an instruction to start the game is given; [0093] instructions for moving the ball 30 are diversified by considering the position of the contact position P in the ball 30), and when the touch position satisfies a first condition related to the touch position ([0062] The determination unit 54 in this embodiment determines for each contact position whether or not the contact position satisfies a contact position condition, and determines information about the trajectory of the ball 30 based on a piece of trajectory characteristics information that is associated with the contact position condition determined as satisfied);
 	identify as a second position based on the touch position ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15.  The contact position obtaining unit 52 obtains information (e.g., coordinate data) indicating a contact position on the touch panel 15 where the touch panel 15 is touched by the user, based on a detection signal from the touch panel 15; [0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)) when, during the touch period, a touch position is in a second input region of the touch panel in a second operation direction ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15…the second contact is made while the first contact is made on the touch panel 15), and when the touch position satisfies a second condition related to the touch position ([0062] The determination unit 54 in this embodiment determines for each contact position whether or not the contact position satisfies a contact position condition, and determines information about the trajectory of the ball 30 based on a piece of trajectory characteristics information that is associated with the contact position condition determined as satisfied); and 
 	determine updated positions of the first input region and the second input region, based on the first position and the second position (Fig. 3; Fig. 5; [0032] Note that, the touch panel 15 is overlaid on the display unit 16 configured to show how a virtual space looks. Therefore, the user can designate a position within a screen displayed on the display unit 16 by touching the front surface of the touch panel 15. Note that, the user may bring his/her own finger (hand) into contact with the front surface of the touch panel 15, or may bring a body part other than the finger (hand) into contact with the front surface of the touch panel 15. Alternatively, for example, an object (such as stylus) grasped by the user may be brought into contact with the front surface of the touch panel 15).





Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5, 11 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2015/0057056) in view of Otani et al. (U.S. 2016/0367892).
With regard to claim 5, the limitations are addressed above and Lee teaches wherein: 
 	based on the touch position being in the first input region and being at a position farther in a first direction than a first referring position in a first touch period which is included in the touch period ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)), 
 	the program causes the processor to identify the position farther in the first direction as the first position (Fig. 10; Fig. 12, S71; [abstract] A determination unit determines information about a trajectory of a moving object in a virtual space based on the first contact position and second contact position; [0055] FIG. 10 is a table showing the association between a contact position and trajectory characteristics information), and 
 	based on the touch being in the second input region and being at a position farther in a second direction than a second referring position in a second touch period which is included in the touch period ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)), 
 	the program causes the processor to identify the position farther in the second direction as the second position ([0063] based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image). However, Lee does not specifically teach: 
- 	the first referring position being defined based on a history of the touch position during the first touch period
- 	the second referring position being defined based on a history of the touch position during the second touch period
Otani teaches a game control device having a touch position detected by a touch panel [abstract], further having a first region (first referring position) and a second region (second referring position) ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region…the vibration control unit 54 is configured to delay, when the touch position has changed from being in the first region to being in the second region; [0089] when the left region 34L corresponds to the "first region" and the up region 34U corresponds to the "second region") being defined based on a history of the touch position during the touch ([0109] Further, the data shown in FIG. 11 includes touch region history data. The history data indicates the history of changes in the touch region by the user. In this case, the region touched by the user among the up region 34U, the down region 34D, the left region 34L, the right region 34R, and the neutral region 34N (i.e., the region in which the touch position by the user is included) is described as "touch region"; [0115]-[0116] the control unit 11 determines whether or not the current touch region indicated by the touch region history data and the region in which the touch position acquired in Step S102 is included are different…When the touch region by the user has changed, the control unit 11 updates the touch region history data (S105)). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the history data taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 11, the limitations are addressed above and Lee teaches wherein: 
     the program causes the processor to: 
 	determine the updated position of the first input region such that the first input region is at a position farther in a first direction than a reference position ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)); 
 	determine the updated position of the second input region such that the second input region is at a position farther in the second direction than the reference position ([0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)); and 
	the second direction is opposite to the first direction ([0060] Here, the second contact is made while the first contact is made on the touch panel 15. In other words, the second contact is started before the first contact is Removed). However, Lee does not specifically teach: 
-	determine a position of a third input region for receiving an input of an instruction in a third operation direction, wherein the position of the third input region is based on the first position and the second position, and 
- 	the third input region is positioned farther in a third direction than the reference position, 
- 	the third direction is a direction that intersects with the first direction and intersects with the second direction
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches determine a position of a third input region for receiving an input of an instruction in a third operation direction ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region), wherein the position of the third input region is based on the first position and the second position ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region), the third input region is positioned farther in a third direction than the reference position ([0044] The directional pad 30 illustrated in FIG. 3 is a circular region with a predetermined radius around a reference position 32; [0046] The neutral region 34N is set near the reference position 32. For example, a region including the reference position 32 is set as the neutral region 34N; [0055] In other words, a distance between the up image 36U and the reference position 32 is set to be larger than the distances between the other images and the reference position 32; [0057] In the case described above, the position of the up image 36U is displayed at a position more toward an external side than the touch position by the user as seen from the reference position 32; [0088] Further, for example, the above-mentioned plurality of regions are set around a reference position, and each of the plurality of regions includes a fourth region set near the reference position; [0124]), and the third direction is a direction that intersects with the first direction and intersects with the second direction ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 15, Lee teaches a non-transitory computer readable recording medium having recorded thereon a program that is executed by a processor (Fig. 2, 11; [0027] The control unit 11 includes, for example, at least one microprocessor. The control unit 11 executes processing in accordance with an operating system stored in the storage unit 12 or another program), the program causing the processor to at least: 
 	acquire touch position information indicative of a touch position on a touch panel (Fig. 2, touch panel 15; [abstract] An obtaining unit of a moving control device obtains a first contact position and a second contact position on a touch panel; [0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user); 
 	determine a first characteristic position ([abstract] first contact position) based on the touch position information ([abstract] …on a touch panel) when, during a touch period during which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position), a touch position indicated by the touch position information is in a first region for receiving an input of an instruction in a first operation direction ([0039] The user's operation object moves in a direction instructed by the user and performs an action instructed by the user; [0073] The processing described below is run when, for example, an instruction to start the game is given; [0093] instructions for moving the ball 30 are diversified by considering the position of the contact position P in the ball 30), the instruction being related to a game (Fig. 3; [0013]-[0016] FIG. 3 is a figure showing an example of a game space; [0025] one of a mobile terminal (including mobile phones such as smartphones, and portable information terminals such as tablet computers), a game machine, and a personal computer); 
 	determine a second characteristic position based on the touch position information ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15.  The contact position obtaining unit 52 obtains information (e.g., coordinate data) indicating a contact position on the touch panel 15 where the touch panel 15 is touched by the user, based on a detection signal from the touch panel 15; [0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)) when, during the touch period during which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position), a touch position indicated by the touch position information is in a second region for receiving an input of an instruction in a second operation direction ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15…the second contact is made while the first contact is made on the touch panel 15), the instruction being related to the game (Fig. 3; [0013]-[0016] FIG. 3 is a figure showing an example of a game space; [0025] one of a mobile terminal (including mobile phones such as smartphones, and portable information terminals such as tablet computers), a game machine, and a personal computer); and 
 	determine, based on the first characteristic position and the second characteristic position (Fig. 3; Fig. 5; [0032] Note that, the touch panel 15 is overlaid on the display unit 16 configured to show how a virtual space looks. Therefore, the user can designate a position within a screen displayed on the display unit 16 by touching the front surface of the touch panel 15. Note that, the user may bring his/her own finger (hand) into contact with the front surface of the touch panel 15, or may bring a body part other than the finger (hand) into contact with the front surface of the touch panel 15. Alternatively, for example, an object (such as stylus) grasped by the user may be brought into contact with the front surface of the touch panel 15), and being for not receiving an instruction for an operation direction related to the game (Fig. 3; [0013]-[0016] FIG. 3 is a figure showing an example of a game space; [0025] one of a mobile terminal (including mobile phones such as smartphones, and portable information terminals such as tablet computers), a game machine, and a personal computer). However, Lee does not specifically teach: 
- 	a position of a third region, the third region being arranged between the first region and the second region
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches a position of a third region, the third region being arranged between the first region and the second region ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 16, the limitations are addressed above. However, Lee does not specifically teach: 
- 	wherein the program causes the processor to determine a size of the third region, based on at least one of the first characteristic position and the second characteristic position 
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches wherein the program causes the processor to determine a size of the third region, based on at least one of the first characteristic position and the second characteristic position ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 17, the limitations are addressed above and Lee teaches based on a distance between the first characteristic position and the second characteristic position ([0040] When the distance between one of the characters 26 (28) and the ball 30 becomes closer, the character 26 (28) and the ball 30 are associated with each other under a given condition; [0077] the control unit 11 sets as the reference positions 46A and 46B positions that are at given distances from the center point 42 of the ball 30 in given directions. These given distances and given directions may vary depending on, for example, the positional relation between the ball 30 and the virtual camera 32; [0104]). However, Lee does not specifically teach: 
- 	wherein the program causes the processor to determine a size of the third region
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches wherein the program causes the processor to determine a size of the third region ([0055] Further, for example, the size of the up image 36U is set to be different from the size of the other images.  For example, the size of the up image 36U is set to be larger than the size of the other images; [0102] In other words, the image display control unit 58B is configured to distinguishably display the up image 36U by differentiating the display mode (e.g., color, size, shape, distance from the reference position 32 etc.) of the up image 36U from the display mode of the other images (down image 36D, left image 36L, and right image 36R); [0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 18, the limitations are addressed above. However, Lee does not specifically teach: 
- 	wherein when the size of the third region exceeds an upper limit value, the program causes the processor to determine the upper limit value as the size of the third region
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches wherein if the size of the third region exceeds an upper limit value ([0055] the size of the up image 36U is set to be different from the size of the other images.  For example, the size of the up image 36U is set to be larger than the size of the other images; [0087] the second region includes a third region set near a boundary with the first region), the program causes the processor to determine the upper limit value as the size of the third region ([0055] the size of the up image 36U is set to be different from the size of the other images.  For example, the size of the up image 36U is set to be larger than the size of the other images; [0087] the second region includes a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 19, the limitations are addressed above and Lee teaches wherein a lower limit value is determined ([0048] When the user touches a top area 44, which is further above the center point 42 of the ball 30 (a contact position P.sub.6), the moving speed of the ball 30 is lower than when the other positions described above are touched and the ball 30 moves so as to roll on the field 22; [0070] the determination unit 54 determines information about the trajectory of the ball 30 so that the ball 30 rolls on the field 22 by making the movement speed of the ball 30 lower than the basic movement speed). However, Lee does not specifically teach: 
- 	in advance for the size of the third region in advance
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches the size of the third region in advance ([0055] Further, for example, the size of the up image 36U is set to be different from the size of the other images.  For example, the size of the up image 36U is set to be larger than the size of the other images; [0102] In other words, the image display control unit 58B is configured to distinguishably display the up image 36U by differentiating the display mode (e.g., color, size, shape, distance from the reference position 32 etc.) of the up image 36U from the display mode of the other images (down image 36D, left image 36L, and right image 36R); [0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 20, the limitations are addressed above and Lee teaches wherein the program causes the processor to determine a distance between: one of the first characteristic position and the second characteristic position (Fig. 3; Fig. 5; [0032] Note that, the touch panel 15 is overlaid on the display unit 16 configured to show how a virtual space looks. Therefore, the user can designate a position within a screen displayed on the display unit 16 by touching the front surface of the touch panel 15. Note that, the user may bring his/her own finger (hand) into contact with the front surface of the touch panel 15, or may bring a body part other than the finger (hand) into contact with the front surface of the touch panel 15. Alternatively, for example, an object (such as stylus) grasped by the user may be brought into contact with the front surface of the touch panel 15); based on a distance between the first characteristic position and the second characteristic position (Fig. 3; Fig. 5; [0032]). However, Lee does not specifically teach: 
- 	the third region
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches a position of a third region ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 21, the limitations are addressed above. However, Lee does not specifically teach: 
- 	wherein the program causes the processor to determine a position of the third region, based on a distance between the first characteristic position and the second characteristic position
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches a position of a third region, based on a distance between the first characteristic position and the second characteristic position ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 22, the limitations are addressed above and Lee teaches wherein: 
when the touch position is in a first direction-region including the first region ([0039] The user's operation object moves in a direction instructed by the user and performs an action instructed by the user; [0073] The processing described below is run when, for example, an instruction to start the game is given; [0093] instructions for moving the ball 30 are diversified by considering the position of the contact position P in the ball 30), the program causes the processor to determine the first characteristic position ([abstract] first contact position), based on the touch position ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory); [0062] The determination unit 54 in this embodiment determines for each contact position whether or not the contact position satisfies a contact position condition, and determines information about the trajectory of the ball 30 based on a piece of trajectory characteristics information that is associated with the contact position condition determined as satisfied), and 
 	when the touch position is in a second direction-region including the second region ([abstract] a second contact position on a touch panel; [0060] In the case where information indicating a contact position is obtained and then information indicating another contact position is obtained, the other contact position corresponds to the second contact position), the program causes the processor to determine the second characteristic position, based on the touch position ([0047]; [0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory)).

With regard to claim 23, the limitations are addressed above and Lee teaches wherein the program causes the processor to: 
 	determine an updated position of the first region such that the first region is at a position farther in the first direction ([0050] For example, when the user touches the far side beyond the reference positions 46A and 46B (in the negative Ys-axis direction) (contact positions Q.sub.1 and Q.sub.2), the movement direction of the ball 30 in the game space 20 is more horizontal than the basic movement direction, and hence the ball 30 does not float (the ball 30 travels on a low trajectory). This provides the user with intuitive operation as though kicking the ball 30 with the kicking foot put over the ball 30 and the pivot foot positioned in the front (on the far side); [0127] For instance, information about the trajectory of the ball 30 may be determined so that the user's operation object is not allowed to kick the ball 30 or miskicks when the contact position Q which is given the role of the pivot foot is too far from the reference position 46A or 46B); and 
 	determine an updated position of the second region such that the second region is at a position farther in a second direction ([0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22); [0064] The determination unit 54 in this embodiment also determines information about a trajectory along which a moving object moves based on either the first contact position or the second contact position that is outside an area corresponding to the moving object image; [0108] The trajectory characteristics information is defined so that, for example, the ball 30 moves in a direction in the game space 40 that corresponds to the change direction of the contact position P), the second direction being opposite to the first direction ([0060] Here, the second contact is made while the first contact is made on the touch panel 15. In other words, the second contact is started before the first contact is Removed). However, Lee does not specifically teach: 
- 	than the third region
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches a position of a third region ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.

With regard to claim 24, Lee teaches an information processing apparatus [abstract] comprising: 
     a memory storing instructions (Fig. 2, storage unit 12; [0028] The storage unit 12 includes a main memory and a nonvolatile memory) and; 
     a processor that implements the instructions (Fig. 2, control unit 11; [0027] The control unit 11 includes, for example, at least one microprocessor) to at least: 
 	acquire touch position information indicative of a touch position on a touch panel (Fig. 2, touch panel 15; [abstract] An obtaining unit of a moving control device obtains a first contact position and a second contact position on a touch panel; [0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user); 
 	determine a first characteristic position ([abstract] first contact position), based on the touch position information ([abstract] …on a touch panel) when, during a touch period during which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position), a touch position indicated by the touch position information is in a first region for receiving an input of an instruction in a first operation direction ([0039] The user's operation object moves in a direction instructed by the user and performs an action instructed by the user; [0073] The processing described below is run when, for example, an instruction to start the game is given; [0093] instructions for moving the ball 30 are diversified by considering the position of the contact position P in the ball 30), the instruction being related to a game (Fig. 3; [0013]-[0016] FIG. 3 is a figure showing an example of a game space; [0025] one of a mobile terminal (including mobile phones such as smartphones, and portable information terminals such as tablet computers), a game machine, and a personal computer); 
 	determine a second characteristic position based on the touch position information ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15.  The contact position obtaining unit 52 obtains information (e.g., coordinate data) indicating a contact position on the touch panel 15 where the touch panel 15 is touched by the user, based on a detection signal from the touch panel 15; [0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)) when, during the touch period during which continuous touching of the touch panel is carried out ([0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user.  As the touch panel 15, for example, a capacitive touch panel is used.  On the capacitive touch panel, the position touched by the user is detected based on a change of charge caused when a front surface of the touch panel 15 is touched by the user; [0042] The user can move the ball 30 by performing given operation on the touch panel 15 while the user's operation object is keeping a hold of the ball 30; [0045] When the user touches a position to the right or left of the center point 42 of the ball 30 (a contact position P.sub.2 or a contact position P.sub.3), the ball 30 rotates clockwise (about the ball's axis) or rotates counterclockwise (about the ball's axis) depending on the touched position), a touch position indicated by the touch position information is in a second region for receiving an input of an instruction in a second operation direction ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15…the second contact is made while the first contact is made on the touch panel 15), the instruction being related to the game (Fig. 3; [0013]-[0016] FIG. 3 is a figure showing an example of a game space; [0025] one of a mobile terminal (including mobile phones such as smartphones, and portable information terminals such as tablet computers), a game machine, and a personal computer); and 
 	determine, based on the first characteristic position and the second characteristic position (Fig. 3; Fig. 5; [0032] Note that, the touch panel 15 is overlaid on the display unit 16 configured to show how a virtual space looks. Therefore, the user can designate a position within a screen displayed on the display unit 16 by touching the front surface of the touch panel 15. Note that, the user may bring his/her own finger (hand) into contact with the front surface of the touch panel 15, or may bring a body part other than the finger (hand) into contact with the front surface of the touch panel 15. Alternatively, for example, an object (such as stylus) grasped by the user may be brought into contact with the front surface of the touch panel 15), and being for not receiving an instruction for an operation direction related to the game (Fig. 3; [0013]-[0016] FIG. 3 is a figure showing an example of a game space; [0025] one of a mobile terminal (including mobile phones such as smartphones, and portable information terminals such as tablet computers), a game machine, and a personal computer). However, Lee does not specifically teach: 
- 	a position of a third region, the third region being arranged between the first region and the second region
Otani teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches a position of a third region, the third region being arranged between the first region and the second region ([0087] For example, the plurality of regions include a first region, and a second region adjacent to the first region, and the second region includes a third region set near a boundary with the first region. In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included the third input region taught by Otani, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.





 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2015/0057056) in view of Kaneshige et al. (U.S. 2011/0227916).
With regard to claim 10, the limitations are addressed above and Lee teaches wherein: 
     the program causes the processor to: 
 	determine, as the first input region, at least a part of a region that is from a first reference line extending in the first direction from the reference position ([0042] The position and line-of-sight direction of the virtual camera 32 are set so that, for example, the ball 30 is included in the view field of the virtual camera 32. In this embodiment, when the user's operation object is keeping a hold of the ball 30, the virtual camera is placed at the foot of the user's operation object and the line-of-sight direction is set so that the ball 30 is looked up at from about the foot of the user's operation object; [0058] Examples of data stored as the game situation data include information for identifying the user's operation object, the state (e.g., position, movement direction, and moving speed) of each character 26 (28), the state (e.g., position, movement direction, moving speed, rotation direction, and number of rotations) of the ball 30, the state (e.g., position and line-of-sight direction) of the virtual camera 32, and the situation (e.g., remaining time and score) of the match; [0074] The control unit 11 also sets, for example, the user's operation object under a given condition and sets the position and line-of-sight direction of the virtual camera 32 based on the positions of the user's operation object and the ball 30; [0075] The control unit 11 performs control to display the game screen 40 which shows how the game space 20 looks from the virtual camera 32 (Step S2).  The control unit 11 in this embodiment sets the position and line-of-sight direction of the virtual camera 32 so that the ball 30 is included in the view field of the virtual camera 32); and 
 	determine, as the second input region, at least a part of a region that is from a second reference line extending in the second direction from the reference position ([0042] The position and line-of-sight direction of the virtual camera 32 are set so that, for example, the ball 30 is included in the view field of the virtual camera 32. In this embodiment, when the user's operation object is keeping a hold of the ball 30, the virtual camera is placed at the foot of the user's operation object and the line-of-sight direction is set so that the ball 30 is looked up at from about the foot of the user's operation object; [0058] Examples of data stored as the game situation data include information for identifying the user's operation object, the state (e.g., position, movement direction, and moving speed) of each character 26 (28), the state (e.g., position, movement direction, moving speed, rotation direction, and number of rotations) of the ball 30, the state (e.g., position and line-of-sight direction) of the virtual camera 32, and the situation (e.g., remaining time and score) of the match; [0074] The control unit 11 also sets, for example, the user's operation object under a given condition and sets the position and line-of-sight direction of the virtual camera 32 based on the positions of the user's operation object and the ball 30; [0075] The control unit 11 performs control to display the game screen 40 which shows how the game space 20 looks from the virtual camera 32 (Step S2).  The control unit 11 in this embodiment sets the position and line-of-sight direction of the virtual camera 32 so that the ball 30 is included in the view field of the virtual camera 32). However, Lee does not specifically teach: 
- 	having an angle 
- 	is equal to or less than a first angle; 
- 	is equal to or less than a second angle
Kaneshige teaches a game program in which display of an object appearing in a three-dimensional game space is changed based on an operation of an input device capable of pointing the object on a predetermined screen ([abstract]; [0003]). Kaneshige also teaches the system having an angle ([abstract]) and is equal to or less than a first angle ([abstract] sets a first angle of view of the virtual camera…; displays the image in accordance with the first angle of view); and is equal to or less than a second angle ([abstract] automatically sets a second angle of view of the virtual camera to zoom in and display the identified object, and displays the identified object using the display device from the perspective of the second angle of view). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the control device taught by Lee, to have included a first and second angle as taught by Kaneshige, to have achieved a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.





Response to Arguments
 	Applicant's arguments filed 2-8-2022 have been fully considered but they are not persuasive. In the remarks, Applicant discloses that the cited art fails to teach the limitations of the claims, particularly determine updated positions of the first input region and the second input region, based on the first position and the second position. 

 	In the remarks, Applicant discloses that the Lee reference does not teach (i) a first input region of the touch panel in a first operation direction; and (ii) a second input region of the touch panel in a second operation direction. Lee teaches a unit of obtaining of a moving control device obtaining a first contact position and a second contact position on a touch panel [abstract]. Lee teaches a game machine executed on a video screen in which a moving object such as a ball, is moved in the virtual space (Fig. 3; [0013] - [0016]). Additionally Lee teaches touch position information including a touch position on a touch panel (Fig. 2, touch panel 15; [abstract] An obtaining unit of a moving control device obtains a first contact position and a second contact position on a touch panel; [0031] The touch panel 15 is a general touch panel, and detects a plurality of positions touched by the user). Lee teaches a first contact position (first position) and a second contact position (second position) of a moving object in a virtual space [abstract]. The user’s operation object moves in a direction instructed by the user and perform an action instructed by the user (a first input region of the touch panel in a first operation direction) such as an instruction to start the game and instructions for moving the ball 30 by considering the position of the contact position P in the ball 30 ([0039]; [0073]; [0093]). Lee also teaches a second contact position on a touch panel ([abstract]) and the second contact position where either the first contact position or the second contact position is inside an area that corresponds to the moving object image and the other is outside this area such as field 22 and further gives an example of an area where the ball 30 is displayed ([0062]; [0063]). This is an example of a second contact position based on the touch position information and further shows a second input region of the touch. Moreover, Lee teaches a first characteristic position ([abstract] first contact position) and a second characteristic position based on the touch position information ([abstract] a second contact position on a touch panel; [0060] The contact position obtaining unit 52 obtains a first contact position and a second contact position on the touch panel 15.  The contact position obtaining unit 52 obtains information (e.g., coordinate data) indicating a contact position on the touch panel 15 where the touch panel 15 is touched by the user, based on a detection signal from the touch panel 15; [0063] The determination unit 54 in this embodiment determines information about the trajectory of a moving object based on the first contact position and the second contact position in the case where either the first contact position or the second contact position is inside an area that corresponds to the moving object image (for example, an area where the ball 30 is displayed) and the other is outside this area (for example, the field 22)). However, Lee does not specifically teach a position of a third region. As shown in the Action, the Otani reference was brought forth as it teaches a game control device having a touch position detected by a touch panel [abstract]. Otani also teaches a third region set near a boundary with the first region ([0087] In this case, for example, the third region is a region that is in the second region, and includes the boundary with the first region. Further, for example, the third region is a region that is in the second region, and is adjacent to the boundary with the first region. For example, the third region is a region that is in the second region, and is a predetermined distance or less from the boundary with the first region; [0089] In the case of the example described with reference to FIG. 2 to FIG. 9, the up region 34U, the down region 34D, the left region 34L, and the right region 34R correspond to an example of the "plurality of regions". For example, each of the vibration delay regions 40A, 40B, 40D, 40E, 40G, 40H, 40J, and 40K corresponds to an example of the "third region"; [0182] According to one aspect of the present invention, the plurality of regions comprising a first region, and a second region adjacent to the first region, the second region comprising a third region set near a boundary with the first region). As such, the Otani reference was added to the Lee reference to achieve a game control device and system capable of assisting a user to more easily perform a direction input operation to be received via a touch panel.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171